Citation Nr: 1230107	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for cerebrovascular disease.

5.  Entitlement to service connection for diabetic retinopathy/

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for diabetic nephropathy.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for coronary artery disease.  

10.  Entitlement to service connection for peripheral vascular disease.  

11.  Entitlement to service connection for gastroparesis. 

12.  Entitlement to service connection for foot ulcers.  

13.  Entitlement to service connection for a skin disability.  

14.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1966. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Chicago.  

The issue of entitlement to an increased rating for service-connected bipolar disorder, mixed type, currently rated as 50 percent disabling, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to all claims except the claim for diabetes mellitus, these claims were denied by the RO in May 2007.  In June 2007, a timely notice of disagreement was received.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Because a timely NOD was filed to this aspect of the RO's May 2007 rating decision, the RO must now provide the Veteran with a statement of the case on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the claim for service connection for diabetes mellitus, the Veteran argues that his diabetes mellitus was caused or aggravated by his service-connected bipolar disorder.  Specifically, he argues that he developed obesity due to medications used to control his psychiatric symptoms, and that this caused or aggravated his diabetes mellitus.  

This claim was denied by the RO in May 2007.  In June 2007, a timely notice of disagreement was received, and in March 2009, a statement of the case was issued.  That same month, a timely substantive appeal was received.  

During his hearing, held in April 2012, the Veteran testified that he was receiving disability benefits from the Social Security Administration.  The Social Security Administration 's records are not currently associated with the Veteran's C-files.  The administrative decision by SSA, along with the medical evidence relied upon, must be obtained and associated with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

In March 2007, the Veteran was afforded a VA examination for his diabetes mellitus.  The examiner concluded that the Veteran's diabetes mellitus was not related to medications used for his service-connected psychiatric disorder.  However, the examiner did not provide an opinion as to whether or not the Veteran's diabetes mellitus was related directly to his service.  The Court has stated that the duty to assist is not fulfilled until the Secretary provides an opinion as to all plausible theories of entitlement.  Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to service connection for an eye disability, erectile dysfunction, cerebrovascular disease, diabetic retinopathy, peripheral neuropathy, diabetic nephropathy, hypertension, coronary artery disease, peripheral vascular disease, gastroparesis, foot ulcers, and a skin disability, and TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  The Social Security Administration  (SSA) should be contacted and requested to provide any decision awarding or denying benefits to the Veteran, as well as all supporting medical documentation that was utilized in rendering the SSA's decision(s). 

3.  Ask the Veteran to identify all VA and private health care providers who have treated him for diabetes mellitus symptoms after March 2009 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records. 

4.  After the development outlined in the second and third paragraphs of this remand has been completed, the Veteran should be scheduled for a diabetes mellitus examination, in order to ascertain the nature and etiology of his diabetes mellitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's diabetes mellitus was caused by his service. 

b)  If, and only if, the examiner determines that the Veteran's diabetes mellitus was not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that his diabetes mellitus was caused by, or aggravated by, the Veteran's service-connected bipolar disorder, to include as due to obesity that was caused by medications used to control his psychiatric symptoms.

c)  If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor. 

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

5.  The AMC/RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



